DETAILED ACTION

Claims status
In response to the application/amendment filed on 11/30/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-20 are found to be allowable. Claims 1-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method comprising: detecting, by a system executing within an originating network, a call request associated with a called telephone number to setup a call session, wherein the call request is initiated from a calling device associated with the originating network; receiving, by the system executing within the originating network, from an electronic number mapping system, a network presence map identifying a plurality of call receiving devices associated with the called telephone number that are available to participate in the call session via a receiving network; and negotiating, by the system executing within the originating network, vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling device.” in combination with other claim limitations as specified in claims 1-20.
With respect to claim 1, the closest prior art Burgert teaches the method of detecting an incoming call from the originating network, and using call detecting operator for setting up the incoming call and the called party. Another closest prior art Liu et al. further discloses the method of using electronic mapping system for tracking called subscribers.  However, neither Burgert nor Liu nor in combination explicitly/implicitly teaches “negotiating, by the system executing within the originating network, vocoder selection for the call session to facilitate selection of a calling vocoder for the calling device to use during the call session and a respective called vocoder for each of the plurality of call receiving devices to use during the call session prior to one of the plurality of call receiving devices participating in the call session with the calling device.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416